     Case 1:15-cv-00311-TLN-BAM Document 75 Filed 06/17/20 Page 1 of 3

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   BALJIT ATHWAL, et al.,                    No. 1:15-cv-00311-TLN-BAM
12                  Plaintiffs,
13         v.
14   COUNTY OF STANISLAUS, et al.,
15                  Defendants.
16

17   GEORGIA DEFILIPPO, et al.,
                                               No. 1:18-cv-00496-AWI-EPG
18                  Plaintiffs,
19         v.
20   COUNTY OF STANISLAUS, et al.,
                                               RELATED CASE ORDER
21                  Defendants.
22
     EDUARDO QUINTANAR, JR.,
23
                                               No. 1:18-cv-01403-DAD-SKO
                    Plaintiff,
24
           v.
25
     COUNTY OF STANISLAUS, et al.,
26
                    Defendants.
27

28
                                               1
     Case 1:15-cv-00311-TLN-BAM Document 75 Filed 06/17/20 Page 2 of 3

1
      FRANK CARSON,
2                                                         No. 1:20-cv-00747-AWI-EPG
                         Plaintiff,
3
      v.
4
      COUNTY OF STANISLAUS, et al.,
5
                          Defendants.
6

7     WALTER W. WELLS, et al.,
                                                          No. 1:20-cv-00770-AWI-JDP
8                        Plaintiffs,
9     v.
10    COUNTY OF STANISLAUS, et al.,
11                        Defendants.
12

13
             Plaintiffs filed Notices of Related Cases in each of the above-captioned actions, with the
14
     exception of Case No. 1:15-cv-00311-TLN-BAM, on June 3 and 4, 2020. Examination of the
15
     above-captioned actions reveals that they are related within the meaning of Local Rule 123 (E.D.
16
     Cal. 1997). Pursuant to Rule 123 of the Local Rules of the United States District Court for the
17
     Eastern District of California, two actions are related when they involve the same parties and are
18
     based on the same or similar claim(s); when they involve the same transaction, property, or event;
19
     or when they “involve similar questions of fact and the same question of law and their assignment
20
     to the same Judge . . . is likely to effect a substantial savings of judicial effort.” L.R. 123(a).
21
     Further,
22
                     [i]f the Judge to whom the action with the lower or lowest number
23                   has been assigned determines that assignment of the actions to a
                     single Judge is likely to effect a savings of judicial effort or other
24                   economies, that Judge is authorized to enter an order reassigning all
                     higher numbered related actions to himself or herself.
25
     L.R. 123(c).
26
             Here, the actions involve many overlapping defendants, are based on many of the same
27
     claims arising from the same underlying alleged facts and incident, and likely involve the same or
28
                                                         2
     Case 1:15-cv-00311-TLN-BAM Document 75 Filed 06/17/20 Page 3 of 3

1    similar questions of law. Consequently, assignment to the same judge would “effect a substantial

2    savings of judicial effort.” L.R. 123(a), see also L.R. 123(c).

3           Relating the cases under Local Rule 123, however, merely has the result that both actions

4    are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

5    this Court, related cases are generally assigned to the judge and magistrate judge to whom the

6    first filed action was assigned. Should any party wish to consolidate the actions, the appropriate

7    motion or stipulation must be filed.

8           IT IS THEREFORE ORDERED that the actions denominated 1:18-cv-00496-AWI-EPG;

9    1:18-cv-1403-DAD-SKO; 1:20-cv-00747-AWI-EPG; and 1:20-cv-00770-AWI-JDP are

10   reassigned to District Judge Troy L. Nunley and Magistrate Judge Barbara A. McAuliffe, and the

11   captions shall read, respectively, 1:18-cv-00496-TLN-BAM; 1:18-cv-1403-TLN-BAM; 1:20-cv-

12   00747-TLN-BAM; and 1:20-cv-00770-TLN-BAM. Any dates currently set in the reassigned

13   cases are hereby VACATED, and the parties are ordered to refile any pending motions before this

14   Court. The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

15          IT IS SO ORDERED.

16   DATED: June 15, 2020

17

18

19                                                          Troy L. Nunley
                                                            United States District Judge
20
21

22

23

24

25

26
27

28
                                                       3
